Citation Nr: 1422093	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  05-20 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to September 1984.   
This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified during a hearing before a Veterans Law Judge in November 2007.  A transcript is of record.  

The claim was remanded in January 2008 for additional development.  In December 2009, the Board denied the claim for an increased rating for a left knee disability.  The Veteran appealed that decision, and in October 2010 the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand (Joint Motion), vacating the Board's December 2009 decision and remanding the case for action consistent with the Joint Motion.  

In October 2011, September 2012, June 2013 and October 2013 the Board remanded the claim for additional development, which has been completed.
  

FINDINGS OF FACT

1.  The Veteran's left knee disability is manifested by painful motion, swelling, and giving way of the knee joint; there is no evidence of dislocation or removal of semilunar cartilage; and flexion is limited to no worse than 100 degrees and extension to zero degrees.  

2.  The functional impairment caused by the service-connected left knee disability does not approximate the criteria for the next higher rating or a separate rating.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for the service-connected left knee disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5257 5260, 5261 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.   

October 2004 and January 2008 letters satisfied the duty to notify provisions.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  The claim was subsequently readjudicated, most recently in an April 2014 supplemental statement of the case.  Thus, VA's duty to notify has been met.

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any outstanding private treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

The Veteran has received numerous VA examinations in connection with this claim.  The most recent examination, conducted in April 2014, adequately describes the manifestations of the service-connected left knee disability both before and after repetitive motion testing, discusses the functional loss attributable to the service-connected left knee disability, and thoroughly details why it is medically impossible to determine the additional impairment resulting from flareups without actually examining the knee during one of those flareups.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  As a result, the examination report substantially complies with the Board's remand directives.  See, e.g., D'Aries v. Peake, 22 Vet. App. 97, 104-06 (2008) (holding that not strict, but substantial compliance with the terms of a Board's engagement letter is required) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (substantial compliance as applied to remand instructions)).

The Board does not find it necessary to remand the claim for yet another VA examination in a futile attempt to examine the Veteran during a flare-up.  Numerous examinations have been conducted during various time periods of the year.  The Veteran's case is distinguishable from other cases for example when a disease such as tinea pedis has periods of activity and remission where the scheduling of an examination can be targeted during one of those periods.  See Ardison v. Brown, 6 Vet. App. 405 (1994).  Here, the Veteran's flare-ups apparently occur during small windows of time during unforeseen moments.  Thus, attempting to schedule an examination during a flare-up is not feasible.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.   

II. Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97 (July 1, 1997).  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.

If a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (Aug. 14, 1998).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.  

Removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci; additionally, the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Id.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.

The criteria under Diagnostic Code 5257 provide for a 10 percent rating for slight recurrent subluxation or lateral instability of the knee; a 20 percent rating for moderate recurrent subluxation or lateral instability; and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Separate ratings may also be assigned under Diagnostic Codes 5260 and 5261 for limitation of flexion and extension of the same joint.  VAOPGCPREC 9-2004.  

The Veteran's left knee disability is rated under Diagnostic Code 5003, which provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, as here, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  Pursuant to VAOPGPREC 9-98, a separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  

In the absence of limitation of motion, a 10 percent rating is assigned where there is x-ray evidence of involvement of two or more major joints, or two or more minor joint groups; and a 20 percent evaluation is assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of motion of the knee is evaluated under Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for limitation of flexion of the leg.  When flexion is limited to 60 degrees, a zero percent rating is provided; when flexion is limited to 45 degrees, a 10 percent rating is assigned; when flexion is limited to 30 degrees, a 20 percent rating is assigned; and when flexion is limited to 15 degrees, a 30 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Diagnostic Code 5261 provides for limitation of the extension of the leg.  When there is limitation of extension of the leg to 5 degrees, a zero percent rating is assigned; when the limitation is to 10 degrees, a 10 percent rating is assigned; when the limitation is to 15 degrees, a 20 percent rating is assigned; when extension is limited to 20 degrees, a 30 percent rating is assigned; when extension is limited to 30 degrees, a 40 percent rating is assigned; and when it is limited to 45 degrees, a 50 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Full range of motion of the knee consists of zero degrees extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

III. Facts

The Veteran filed a claim for an increase in August 2004.  The earliest possible effective date that can be awarded for a higher rating is the date of the claim, or any date within one year prior to the filing of the claim, if it is factually ascertainable that an increase in severity occurred during that period of time.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Thus, all relevant evidence received since August 2003, one year prior to the filing of the Veteran's claim, is for consideration.  Id.

On VA examination in October 2004, the Veteran stated that he has pain in the knee during physical activity and during cold weather.  He also experienced locking and giving way of the knee joint.  He was able to perform daily functions during flare-ups, with some pain.  He had episodes which he described as "incapacitating" up to 4 times a year, with each episode lasting approximately 3 days.  He treated himself with over the counter pain relievers and bed rest.  His job at the U.S. Postal Service required him to push heavy equipment.  This caused the joint to give way, leading to pain and swelling.  He had missed work on four occasions during the last year as a result of knee pain.  The Veteran stated that he required a cane to walk because of instability and pain.  

On physical examination, posture and gait were normal.  Callosities on the medial aspects of both big toes indicated abnormal weight bearing.  The appearance of the knee was normal.  Crepitus was noted on physical examination; drawer test and McMurray's tests were normal.  Flexion was limited to 130 degrees, with pain occurring at 130 degrees.  The major functional impact on the joint was due to pain. The examiner indicated that there would be additional limitation of motion of the knee joint due to pain, but did not indicate the degrees of limitation that would occur.  The Veteran could not drive for prolonged periods, hike, or run, because of his left knee pain.

In a November 2004 statement, the Veteran reported that his knee had become more painful over the years, particularly after physical activity and in cold, wet weather; he also experienced stiffness of the joint and giving way.  Climbing stairs had become more difficult, as had transporting heavy equipment for his job at the U.S. Postal Service.

During a January 2005 VA clinical evaluation, the Veteran reported pain, giving way and locking.  He stated that he walked frequently, and had no limitations on his ability to change and control his body position.  

During a June 2005 orthopedic consultation, the Veteran stated that his job required him to push and pull lots of cartons and baskets.  The knee would "pop and catch," lock, and swell.  Physical examination showed no effusion; however, there was a "little bit of patellofemoral knees [sic]," tenderness along the mid and posterior medial joint line, a positive McMurray's test, and no instability.  X-rays were negative.  Although no MRI was performed, the impression was that the Veteran had a tear in the posterior horn of the medial meniscus; he was referred to another VA Medical Center for arthroscopy and partial medial meniscectomy.  The scheduled surgery never took place, as it was cancelled in October 2006.  A subsequent MRI of the Veteran's knee showed no evidence of meniscus tear or any other abnormalities related to the meniscus.

During his November 2007 hearing, the Veteran described his symptoms as locking, weakness, and pain, particularly with physical activity.  He had to prop the knee while driving to keep it from swelling.  He used a brace when symptoms became severe; otherwise, he used no assistive devices.  The symptoms had become more frequent at work, which required a great deal of physical activity; he missed work approximately 3 times per year due to flareups of knee pain and other symptoms.  

In a February 2008 statement, the Veteran stated that the functional impairment caused by his knee symptoms kept him from participating in hunting, fishing, and other outdoor leisure activities, which had been a large part of his life.  A statement from a friend corroborated the Veteran's account.  He was also having a difficult time coping with his symptoms at work, but was still working on a full-time basis.  

During an August 2008 VA clinical evaluation, the Veteran indicated that naproxen was helpful in treating his symptoms.  Physical examination showed no evidence of swelling; however, there was painful motion throughout the range of motion, which increased in severity.  The pain was described as a 5 or a 6 out of 10 during physical activity, and a 3 on resting; he was never pain free.  He used ice to control swelling.  

During a May 2009 VA examination, the Veteran's symptoms were essentially identical to those found in the clinical notes.  He no longer used a cane for ambulation and his gait was normal.  Physical examination showed crepitus in the knee joint; flexion was limited to 124 degrees, and extension was to zero degrees.  There was no objective evidence of painful motion.  There was no additional limitation of motion upon repetition.  The Veteran stated that he had to be careful on stairs, since his left knee would give way.  He had lost 2 weeks from work in the past year due to knee pain.  

In January 2010, the Veteran described a sensation of "locking" to VA healthcare providers.  These episodes caused him to have to stop what he was doing to "work out" the knee.  Physical examination showed no effusion, a slightly lax patella, and no instability.  

During a February 2010 orthopedic consultation, the Veteran was observed to get up and down from a chair without difficulty.  There was crepitus, painful motion and a positive grind test.  X-ray studies were normal.  There was no instability.  Flexion was to 100 degrees "without difficulty."  There was no associated motor or neurological dysfunction.  An MRI of the Veteran's knee was normal.  

On VA examination in February 2013, symptoms were essentially the same as previously described.  The joint was tender to palpation along the medial joint line.  Flexion was to 125 degrees and extension was to zero degrees; there was no evidence of painful motion on examination.  The examiner stated that the Veteran had additional limitation of motion due to pain after repetitive motion; however, flexion was still 125 degrees and extension zero degrees after repetitive motion testing.  Motor, joint stability and neurological tests were normal.  There was no evidence of tibial or fibular impairment.  There was no evidence of meniscus condition or prior meniscectomy.  The Veteran occasionally used an Ace wrap for ambulation; he denied using a cane.  The examiner found that the Veteran had "mild to moderate" impairment of the knee, chiefly due to knee pain and a sensation that his knee was unstable, which the examiner attributed to loosening of the tendons in the knee.  

Following another examination of the Veteran's knee, conducted later in June 2013, in which the Veteran's objective symptoms were identical to those noted on the February 2013 examination, the examiner found that she could not objectively assess the Veteran's functional limitations during a flareup unless she was present during such a flareup; attempting to quantify the Veteran's limitations during a flareup in degrees would call for speculation.  

In VA clinical notes dated in September 2013, the Veteran indicated that he continued to hunt and fish, and that he was still employed by the U.S. Postal Service as a truck unloader.  When he requested a stronger medication due to knee pain, his VA healthcare provider rejected the request as the Veteran's degenerative joint disease on examination was "minimal."  The Veteran did not renew the request.  The examiner also noted that there was no x-ray evidence of subluxation, despite the Veteran's reports of instability and giving way.  No instability of the ligaments was noted during his examination.  The Veteran's statements regarding giving way of the knee once a month is a symptom common to patellofemoral dysfunction and was not due to subluxation or lateral instability.  

On VA examination in April 2014, the Veteran stated that he felt pressure in the knee as well as giving way.  He had difficulty using a clutch in a car with manual transmission.  During hunting season, his knee would swell, as he was walking quite a bit.  He also experienced weekly flareups when "really active like while coaching his grandsons' baseball teams and softball teams and his granddaughter's soccer team."  After those activities, his knee felt stiff.  

Flexion was limited to 120 degrees and extension was limited to zero degrees; the limitation of the flexion of the Veteran's knee was due to pain.  There was no additional limitation of motion upon repetitive-motion testing.  There was no tenderness to palpation.  All other testing of the knee was normal.  The Veteran indicated that he was about to retire from federal service after 25 years; he did not attribute his retirement to his knee disability.  The examiner reiterated her position that it was impossible to quantify the degree of impairment during a flareup of knee symptoms without being present to evaluate the knee at the time; estimating the range of motion of the Veteran's knee without being present would call for speculation.  

IV. Analysis

At no point during the course of the appeal has flexion of the left knee been limited to 30 degrees or less; nor has extension of the left knee been limited to 15 degrees or greater.  Entitlement to a higher rating under Diagnostic Codes 5260 and 5261 is not warranted.

As noted previously, instability is evaluated under Diagnostic Code 5257.  The Veteran has reported symptoms of instability; however, the VA examinations of record have shown that there is no x-ray evidence of subluxation; additionally, all joint stability testing has been normal.  There is no clinical evidence of recurrent subluxation or lateral instability that is due to ligamentous injuries.  The February 2013, October 2013, and April 2014 examination reports indicated that a sensation of giving way is expected with loosening of the tendons as a result of patellofemoral syndrome; however, the giving way reported by the Veteran is not "true" instability, as the ligaments of the Veteran's knee are stable.  The Board accords the expert medical evidence more evidentiary weight as the examiners considered the Veteran's complaints yet determined that there was no instability.  Without sufficient evidence of recurrent subluxation or lateral instability, a separate rating is not warranted under Diagnostic Code 5257.

There is no other potentially applicable diagnostic code pertaining to the knee which results in a higher rating for the Veteran's service-connected left knee disability.  Related ankylosis, impairment of the tibia or fibula, or genu recurvatum has not been shown.  38 C.F.R. §§4.71a, Diagnostic Codes 5256, 5262-5263.  The Veteran has not had removal of semilunar cartilage.  Thus, Diagnostic Codes 5258 and 5259 are not applicable.

The Veteran contends that he is entitled to a higher rating for his left knee disability on the basis of the functional impairment caused by his knee symptoms.  This contention underlies the basis of the Joint Motion.  Specifically, he asserts that his ability to participate in outdoor leisure activities is impaired; that he has difficulty performing the duties of his employment at the U.S. Postal Service; and that the symptoms of pain and giving way of the knee generally affect his daily activities.

The provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holding in DeLuca has been considered.  Throughout the rating period, the range of motion of the left knee was near normal.  Extension was consistently to zero degrees.  Flexion has been limited at most to 100 degrees; this still does not approximate even a compensable level of limitation of flexion, which is less than 60 degrees.  

Multiple VA examinations have shown that although the Veteran does have painful motion of the left knee, it does not result in additional functional loss to a compensable level, even after repetitive motion and exacerbations.  During some of the Veteran's examinations, pain throughout the range of motion was noted; on others, the Veteran's range of motion was limited by approximately 20 to 30 degrees due to pain.  Even with consideration of this pain, flexion has not been limited to a level that approximates a compensable impairment of flexion.   The Court has indicated that it is not the painful motion in and of itself that warrants certain levels of compensation; rather it is the functional loss caused by the painful motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  Additionally, the pain experienced by the Veteran is contemplated in the award of a 10 percent rating under Diagnostic Code 5003, which states that noncompensable limitation of motion due to pain shall be rated as 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The evidence, including the persuasive medical evidence, does not support a finding that a rating in excess of 10 percent on the basis of functional loss is warranted.

The Veteran has described flareups of pain, stiffness and swelling of such severity that they require him to take time off of work and hinder his participation in outdoor leisure activities.  Attempts to quantify the degree of limitation experienced by the Veteran during these flareups have been unsuccessful; the examiners in June 2013, October 2013, and April 2014 concluded that any such limitation could not be determined without being able to evaluate the knee during such a flareup, and any attempt to quantify the limitation of motion experienced by the Veteran during a flareup would call for nothing more than speculation.  The rationale as to why a definitive opinion could not be provided clearly explains the basis for the examiners' inability to reach a conclusion as to the limitation of motion of the Veteran's knee during flareups; thus, those findings are adequate for purposes of rating the claim.  See Jones, 23 Vet. App. at 390 ("[B]efore the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.")  

The Veteran is competent to describe the symptoms he experiences during his flareups.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, it cannot be determined from his subjective reporting alone whether his symptoms during flareups result in a level of functional loss that is equivalent to a 20 percent rating for his left knee disability, because his descriptions of the severity of his knee pain during flareups are internally inconsistent.  

During an October 2004 examination, the Veteran indicated that his symptoms were so severe that he required a cane for ambulation; however, he has not used a cane since then, and no abnormal gait was noted on examination.  The Veteran and his friends have submitted lay evidence that his ability to participate in hunting, fishing, and other outdoor activities has been precluded due to his knee symptoms; however, in September 2013, the Veteran indicated that he continued to hunt and fish.  During his April 2014 VA examination, the Veteran stated that he was still hunting, and that he walked a great deal while hunting; such activities resulted in swelling of the knee, but there is no indication that his ability to hunt and walk long distances was impaired as a result of this symptom.  

The Veteran has also indicated that his ability to carry out his duties at the U.S. Postal Service, which were quite strenuous and involved a great deal of heavy lifting and transport of heavy items, was becoming increasingly difficult.  However, he maintained his employment at the Postal Service throughout the course of the appeal, and has not altered his job duties.  He has decided to retire from the Postal Service after 25 years, but did not indicate to the April 2014 examiner that his retirement was due to his knee pain.  

The Veteran has also indicated that his knee pain impacts his daily activities; however, as of April 2014, he acted as coach for his grandchildren's soccer, baseball, and softball teams, and reported only stiffness after participating in these very physical activities.  The inconsistency with which the Veteran reports the impairment he experiences during flareups diminishes the probative value of his statements.  Thus, entitlement to a higher rating based on the Veteran's description of his symptoms during periods of flareup is not warranted.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321; Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Veteran's left knee disability is rated on the basis of painful motion; his symptoms of giving way due to patellofemoral syndrome are not specifically contemplated by the diagnostic code under which he is currently rated.  However, even when the symptoms of giving way are considered, the case still does not present an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  Although the Veteran has indicated that he had to take time off of work because of knee pain, he has not asserted, and indeed the evidence does not reflect, that these absences interfered with his employment to any significant degree.  The Veteran has maintained employment throughout the appeal, even though it requires a great deal of strenuous labor.  He has not required hospitalization, nor has he experienced long periods of inability to function due to his left knee disorder.  Referral for consideration of an extraschedular rating is not warranted with consideration of either the first or second element in the Thun analysis.

A request for a total disability rating based upon individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).
However, since the Veteran has not asserted that he is unemployable due to his service-connected left knee disability, and there is no evidence of such, Rice is inapplicable.  Consideration of a TDIU is not warranted.  

In sum, the preponderance of the evidence is against the claim for a rating in excess of 10 percent for the service-connected left knee disability; there is no doubt to be resolved; and a higher rating is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

A disability rating in excess of 10 percent for a left knee disability is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


